Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 04/29/2022, has been entered.
Claims 2-3, 14-17, 20, 25-27, 29-30 have been canceled.
Claims 1, 4-13, 18, 19, 21-24, 28, 31 and 32 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species of anti-LIGHT antigen binding molecule 2B11 comprising VL of SEQ ID NO: 113 and VH of SEQ ID NO: 117, VLCDR1-3 of SEQ ID NOs: 114-116 and VHCDR1-3 of SEQ ID NOs: 118-120 in the reply filed on 04/29/2022 is acknowledged.
Claims 28, 31 and 32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite in the recitation “having the identity of 2B11” because the term “identity” is used interchangeably with “homology” and “similarity” as disclosed in the instant specification (see paragraph [0064] of the Pre-Grant Publication).  The claim does not provide a standard for ascertaining the requisite degree of homology or similarity, and one of skill in the art would not be reasonably apprised of the scope of the invention.  
Furthermore, claim 11 is indefinite in the recitation of "2B11" for the anti-LIGHT antigen binding molecule because its characteristics are not known. The use of "2B11" as the sole means of identifying the antibodies recited in the claim renders the claim indefinite because "2B11" is merely a laboratory designation which does not clearly define the claimed product, since different laboratories may use the same laboratory designation to define completely distinct biological materials.  For the purpose of examination, claim 11 will be interpreted as that the anti-LIGHT antigen binding molecule is 2B11 antibody.
Claim 12 is indefinite in the recitation of “1-10…substitutions across all 6 CRS regions” because it can be interpreted as having no more than a total of 10 substitutions in the CDRs of the antibody OR having up to 10 substitutions in each and all six CDR.  Therefore, the metes and bounds of the claim are ambiguous and ill-defined.
Claim 18 is indefinite for the recitation of “an antibody or fragment or derivative thereof” because the limitation encompass any antibody fragment including non-antibody-binding Fc fragment.  Therefore, the metes and bounds of the claim are ambiguous and ill-defined.
Claim 21 is indefinite for the following reasons:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “the antibody or antibody fragment is an IgA, IgD, IgE, IgG, IgM or IgY antibody or antibody fragment”, and the claim also recites optionally wherein the antibody or antibody fragment is an IgG…further optionally wherein the antibody or antibody fragment is an IgG4” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For example, if the antibody is IgG, it would not be clear whether the antibody also has to be IgG4.  Therefore, the metes and bounds of the claim are ambiguous and ill-defined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 11 is given the interpretation that the anti-LIGHT antigen binding molecule is 2B11 antibody (see above 112(b)), claim 12 broadens the scope of claim 11 to encompass variants of 2B11 antibody with substitutions in the CDRs.  As such, claim 12 fails to further limit claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 12, 13, 18, 19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to an anti-LIGHT antibody comprising a VH and a VL domain.  In claims 1, 13, 18, 19, 21-24, the anti-LIGHT antibody is defined by the antigen specificity, LIGHT or more specifically epitope of SEQ ID NO: 124 and its binding characteristic, i.e., higher affinity for membrane-bound LIGHT compared to soluble LIGHT and functional characteristics, i.e., inhibiting the binding of membrane LIGHT to HVEM,  LTpR and/or decoy receptor 3 and decreasing secretion of IL-8.  The breadth of these claims encompass a genus of anti-LIGHT antibodies having the above mentioned functions.   In claims 4-9 the anti-LIGHT antibody is further defined by either reference sequences or sequences with 80% identity with the reference sequences of VHCDR3 or VLCDR3; or one of VHCDR1-3 or one of VLCDR1-3; or VH or VL.  By defining only one of the above mentioned CDRs or variable regions of the antibody, the breadth of the claims 4-9 encompass a subgenus of anti-LIGHT antibodies wherein undefined domains can be anything while the defined domains can have up to 20% variations in the defined sequences.  The present claims do NOT satisfy the written description requirement for the claimed genus or subgenus for the following reasons:
The written description requirement for a claimed genus/subgenus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.

Representative Species
With regard to representative number of species, the instant specification disclosed a several species of the anti-LIGHT antibody, e.g., 3C10, 3A07, 3E09, and 2B11 (Table 1 on page 19).  However, the disclosed species are not sufficient to represent the entire genus.
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).  
The size of the claimed antibody genus comprise substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52).  
Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Therefore, one species is not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.

Structure-function correlation
	While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function because antibody CDRs are necessary for binding and they are highly diverse in structure and their sequence does not correlate to binding in a predictable fashion.  
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. MacCallum et al. (J. Mol. Biol. 1996 262, 732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (BBRC 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Vajdos et al. (J. Mol. Biol. (2002) 320, 415-428), additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.). Chen et al. (J. Mol. Bio. (1999) 293, 865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. Padlan et al. (PNAS 1989, 86:5938-5942) described the crystal structure of an antibody-lysozyme complex where all 6 CDRs contribute at least one residue to binding and one residue in the framework is also in contact with antigen. In addition, Lamminmaki et al. (JBC 2001, 276:36687-36694) describe the crystal structure of an anti-estradiol antibody in complex with estradiol where, although CDR3 of VH plays a prominent roll, all CDRs in the light chain make direct contact with antigen (even CDR2 of VL, which is rarely directly involved in hapten binding).  Recently, studies have shown that changing in CDRs even alter Fc binding to the Fc receptor and pharmacokinetics (Piche-Nicholas et al. MABS 2018, 10:81-94).
Given the highly diverse nature of antibodies, particularly in the CDRs, by claiming a subgenus of LIGHT-specific antibodies defined by only one of the CDRs or either VH or VL domain, one of skill in the art cannot envision the structure of an antibody by knowing its binding characteristics.  Therefore, the claims do not satisfy the written description requirement as the structure-function correlation of the claimed subgenus not sufficiently described.

Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of antibody that binds LIGHT broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus/subgenus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 18, 19, 21-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Campbell et al. (WO 2015/107331, cited in IDS, see entire document).
Campbell disclosed anti-LIGHT antibodies that were raised against surface expressed human LIGHT and therefore would bind membrane-bound LIGHT with higher affinity compared to soluble LIGHT (see Example 1, Antigen Preparation, Immunization Procedures, and Hvbridoma Generation).  Moreover, Campbell et al. taught the antibody is a Fab fragment or any of the isotype as recited in claim 21, e.g., IgG, IgE (see, e.g., page 68).  Furthermore, Campbell et al. taught that the anti-LIGHT antibody inhibited binding of LIGHT to HVEM and decreased secreation of IL-8 in vivo (see, e.g., paragraph bridging pages 73-74).  Campbell did not explicitly teach the epitope bound of the antibody (SEQ ID NO: 124).  However, given that the prior art antibodies have the same binding and functional characteristics as the claimed antibody of the present application, they would bind to the same epitope. 
Since the Office does not have a laboratory to test the prior art antibody, it is Applicant’s burden to provide objective evidence showing that Campbell’s antibodies do not bind the recited epitope. The teaching of record has properly shifted burden to applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 18, 19, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,312,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclosed anti-LIGHT antibodies that specifically bind membrane bound LIGHT with a higher affinity than soluble LIGHT and are effective in treatment LIGHT-mediated diseases which would have the same functional characteristics as the present antibodies.  Given that the patent antibodies have the same binding and functional characteristics as the claimed antibody of the present application, they would bind to the same epitope. 
Since the Office does not have a laboratory to test the prior art antibody, it is Applicant’s burden to provide objective evidence showing that the patent antibodies do not bind the recited epitope. The teaching of record has properly shifted burden to applicant.

Allowable Subject Matter
The elected antibody 2B11 with the corresponding sequences for the CDRs and VH and VL is free of prior art.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        July 1, 2022